The plaintiff husband instituted his suit for divorce a vinculo on the ground of two years separation. G.S. 50-6. The defendant wife filed a cross-action for divorce a mensa on allegations in her answer of abandonment, and cruel treatment which endangered her life, and of such indignities offered to her person as to render her condition intolerable and life burdensome. G.S. 50-7. The facts upon which her cross-action was based were set forth at length. She alleged the separation was without fault on her part, and that solely because of his treatment of her she was forced to leave him 26 August, 1941. She further alleged she was without sufficient means to subsist during the prosecution of her *Page 599 
suit and to defray the necessary expenses thereof. The answer was properly verified, and upon this she moved the court for allowance of alimonypendente lite and counsel fees. Upon consideration of this answer the court found she was entitled to the relief demanded in her answer, and thereupon entered an order that the plaintiff make certain payments therefor pending the action. G.S. 50-15; Massey v. Massey, 208 N.C. 818, 182 S.E. 446. Plaintiff excepted to the signing of the order and appealed.
The allegations in defendant's answer and cross-action are sufficient to afford basis for the allowance of alimony pendente lite. Hennis v. Hennis,180 N.C. 606, 105 S.E. 274; Ragan v. Ragan, 214 N.C. 36, 197 S.E. 554;Barwick v. Barwick, 228 N.C. 109, 44 S.E.2d 597. The plaintiff argued here that because the separation took place nearly seven years before the filing of her cross-action, the defendant is barred either by laches or by some statute of limitations, but neither position is tenable. Garris v.Garris, 188 N.C. 321, 124 S.E. 314. While the court below did not set out the facts in detail as the basis of its order, there was no request for other or additional findings, and the only exception was to the signing of the order. Craver v. Spaugh, 227 N.C. 129, 41 S.E.2d 82; Rader v. CoachCo., 225 N.C. 537, 35 S.E.2d 609; Query v. Ins. Co., 218 N.C. 386,11 S.E.2d 139; McCune v. Mfg. Co., 217 N.C. 351, 8 S.E.2d 219.
The ruling of the court in entering the order appealed from is
Affirmed.